DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
Figures 35 and 36 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Wu (7472631) in view of Warner (6688196) or Doggett (2016/0176028). 

In referee to claim 20, Wu discloses a combat vehicle rescue tool for operating a combat lock to open a door of a combat vehicle by engaging an exterior mechanical rescue coupler comprising: a handle (20) of said combat vehicle rescue tool, said handle having about a rectangular cross section (at least within a central portion thereof) defined by two wide surfaces (formed as the upper and lower surfaces of 20) and two smaller side surfaces (formed as the left and right side surfaces of 20) comprising: a first end (see figures below) extending into a first forked arm (left 22) and a second forked arm (right 22), an inside fork surface of both forked arms defining a substantially rectangular opening (formed as the space between the opposing arms, Figure 1), both forked arms including a cylindrical wall defining through-holes (221) perpendicular to a long axis of said handle (formed along the longitudinal length of handle 20) and sized to accept a fastener pin (30), and a second tapered end (see figures below) of said handle having tapered side surfaces (see figures below), each corner of said second tapered end rounded over (see figures below), said second tapered end configured/capable for passing through a plurality of a combat vest having MOLLE loops for stowage on and removal from said combat vest, because all of the structural limitations of the claims have been met, a selectable angle end wrench (1) pivotally mounted to said handle by said fastener pin (see Figures 2 and 4), said selectable angle end wrench comprising a box wrench (10) sized to fit said exterior mechanical rescue coupler of a combat vehicle door, because all of the structural limitations of the claims have been met, said selectable angle end wrench having a pair of face surfaces (formed as the inner surfaces of 22 surrounding element 221, Figure 1), said selectable angle end wrench extending into a rectangular stem (12) having a stem width sized to rotatingly fit into said substantially rectangular opening (Figure 2), said rectangular stem having an end wrench cylindrical wall (formed as the outer side surfaces of 12) parallel to a face plane of said pair of face surfaces (Figures 1 and 3), said end wrench cylindrical wall defining a hole (121) through said rectangular stem sized to accept said fastener pin (Figures 1-2), said rectangular stem having at least three angled faces (122) on a rectangular stem end opposite to said box wrench (Figure 1a), but lacks, a shackle pin removal tool which removeably mounts to said handle in place of said box wrench, or which removeably slides into said selectable angle end wrench. The examiner notes that the shackle pin removal tool lacks any structural limitations that actually define what forms the shackle pin removal tool and thus this limitation has been interpreted as only requiring a pin removably mounted to the wrench. In addition, the limitation of the, “shackle pin removal tool” is considered intended use, and since it has held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). However, Warner teaches that it is old and well known in the art at the time the invention was made to provide a wrench (Figure 4) having a pin tool (12) capable of removing a shackle (because it has met all of the structural limitations of the claims) and which is removeably mounted to a handle (10, Figures 1-6). In addition, Doggett teaches that it is old and well known in the art at the time the invention was made to provide a box end wrench (202, Figure 3a) having a pin tool (100) that is capable of removing a shackle (because it has met all of the structural limitations of the claims) and which removeably slides into said wrench (Figures 3a and 3b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Wu, with the known technique of providing a wrench with a pin tool capable of removeably mounting to said handle in place of said box wrench, or which removeably slides into said wrench, as taught by Warner or Doggett, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively applies torque to a fastener during normal operation.





[AltContent: textbox (Second tapered end)][AltContent: textbox (First end)][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    396
    593
    media_image1.png
    Greyscale


	






[AltContent: textbox (Another tapered side surface)][AltContent: textbox (Another Rounded corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rounded corner)][AltContent: textbox (Tapered side surface)][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    404
    217
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a rescue tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; an end face of said second tapered end comprising a cylindrical wall threaded in part to accept a spare fastener pin threadingly engaged within (as in claim 1),  together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwiecien et al. (5970552) teaches of forming a wrench with a second end (16) of a handle as a tapered/chamfered potion forming a prybar (Figure 1 and Column 3, Lines 29-30). Anderson (1146544) also teaches of forming a wrench with a second end (right end in Figure 1) of a handle (1) as a tapered/chamfered potion (2 Figure 1).  Lambert et al. (2011/0113932) also show that it is known to attach a pin removing device (146) to a wrench (100) for engaging with a pin (10, Paragraphs 47-48). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723